Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I claims 1-10 & 16 in the reply filed on 12/7/20 is acknowledged.  The traversal is on the ground(s) that “It is believed that multiple groups can be searched and examined together without undue burden. Additionally, considerable time and expense will be saved if all claims can be considered at this time, rather than pursuing multiple divisional applications”.  This is not found persuasive because MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined. Since the Examiner has shown a different classification (class and sub-class) for the two groups of claims, a burden for examining both groups has been shown.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections

Claim 7 is objected to because of the following informalities:  Claim 7 lines 1-2 state “wherein the first ionomer is a same as the second ionomer” For examination purposes the examiner interprets the claim to read “wherein the first ionomer is the same as the second ionomer”  Appropriate correction is required.

Claims 10-15 are objected to because of the following informalities: Claims 10-15 should be indicated as (“WITHDRAWN”). Appropriate correction is required



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berta et al. (US 2013/0196055) in view of Darling et al. (US 2014/0147770)
With respect to claim 1, Berta et al. discloses an electrolyte membrane 10 of a membrane-electrode assembly [Figure 3; 0052], comprising: 
an ion exchange layer 11/12 [Figure 3]; and 
an electronic insulation layer 13/21 provided on the ion exchange layer 11/12 [Figures 2-4; 0053-0054],    
	wherein the electronic insulation layer 13/21 comprises: 
one or more catalyst complexes 14 [Figure 3; 0053], each of which comprises a catalyst particle 52/51 [Figure 5; 0053-0055] and a first ionomer coated on an entirety or a portion of a surface of the catalyst particle; and 
a composite membrane 21 (second ionomer) comprising a PTFE membrane 
having a porous microstructure of polymeric fibrils (polymer matrix) having the catalyst complex 14 dispersed therein [0053-0054; Figures 2-4].

Berta et al. does not disclose a first ionomer coated on an entirety or a portion of a surface of the catalyst particle

Darling et al. discloses a cathode CL 18 (electronic insulation layer), wherein the electronic insulation layer 18 comprises: one or more catalyst complexes 30/32/34, each of which comprises a catalyst particle 32/34 and an ionomer 36 comprising an part coated on an entirety or a portion of a surface of the catalyst particle 32/34 (first ionomer); and another part not coated on the surface of the catalyst particles (second ionomer) comprising a polymer matrix having the catalyst complex 30/32/34 dispersed therein. [Figure 2; 0026-0038]

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the electronic insulation layer of Berta et al. to include a first ionomer coated on an entirety or a portion of a surface of the catalyst particle, as disclosed in Darling et al. in order to increase fuel cell performance. [0016; 0002]

  
With respect to claim 2, Berta et al. discloses wherein the ion exchange layer 11/12 comprises a porous reinforcement layer 11 [0052], a first ion exchange layer 12 provided on a first surface of the reinforcement layer 11 [Figure 3d], and a second ion exchange 12 layer provided on a second surface of the reinforcement layer 11 [Figure 3d; 0052-0054].  

With respect to claim 3, Berta et al. discloses wherein the ion exchange layer 11/12 comprises an ion exchange material. [0052-0054]

With respect to claim 4, Berta et al. discloses wherein the composite membrane 21 (second ionomer) can be of the same composition used in the ion exchange material of the ion exchange layer 11/12. [0054]

With respect to claim 5, Berta et al. discloses wherein the catalyst particle 52/51 comprises a catalyst metal 52 and a carbon support 51, wherein the catalyst metal 52 is supported on the carbon support 51. [Figure 5; 0055]

With respect to claim 6, Berta et al. discloses wherein the catalyst metal 52 comprises platinum (Pt).  [0055]

With respect to claim 7, Berta et al. does not disclose wherein the first ionomer is a same as the second ionomer or comprises a polymer material having a shorter side chain group than the second ionomer.  


Darling et al. discloses wherein the ionomer 36 part coated on an entirety or a portion of a surface of the catalyst particle 32/34 (first ionomer); is the same as the part not coated on the surface of the catalyst particles (second ionomer). [Figure 2; 0026-0038]


Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the electronic insulation layer of Berta et al. to have the first ionomer and second ionomer be the same, as disclosed in Darling et al. in order to increase fuel cell performance. [0016; 0002]


With respect to claim 8, Berta et al. does not disclose wherein at least one of the first ionomer and the second ionomer comprises perfluorosulfonic acid (PFSA).  

Darling et al. discloses wherein the ionomer 36 comprises perfluorosulfonic acid (PFSA). [0026]

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the electronic insulation layer of Berta et al. to 


With respect to claims 10 & 16, Berta et al. discloses a fuel cell 73  [Figure 7; 0066] comprising a membrane-electrode assembly comprising: an electrolyte membrane 10 [Figure 3; 0052], comprising: 
an ion exchange layer 11/12 [Figure 3]; and 
an electronic insulation layer 13/21 provided on the ion exchange layer 11/12 [Figures 2-4; 0053-0054],    
	wherein the electronic insulation layer 13/21 comprises: 
one or more catalyst complexes 14 [Figure 3; 0053], each of which comprises a catalyst particle 52/51 [Figure 5; 0053-0055] and a first ionomer coated on an entirety or a portion of a surface of the catalyst particle; and 
a composite membrane 21 (second ionomer) comprising a PTFE membrane 
having a porous microstructure of polymeric fibrils (polymer matrix) having the catalyst complex 14 dispersed therein [0053-0054; Figures 2-4] and
and a pair of electrodes 71/72 provided on both surfaces of the electrolyte membrane.[0064; Figure 7]

Berta et al. does not disclose a first ionomer coated on an entirety or a portion of a surface of the catalyst particle

Darling et al. discloses a cathode CL 18 (electronic insulation layer), wherein the electronic insulation layer 18 comprises: one or more catalyst complexes 30/32/34, each of which comprises a catalyst particle 32/34 and an ionomer 36 comprising an part coated on an entirety or a portion of a surface of the catalyst particle 32/34 (first ionomer); and another part not coated on the surface of the catalyst particles (second ionomer) comprising a polymer matrix having the catalyst complex 30/32/34 dispersed therein. [Figure 2; 0026-0038]

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the electronic insulation layer of Berta et al. to include a first ionomer coated on an entirety or a portion of a surface of the catalyst particle, as disclosed in Darling et al. in order to increase fuel cell performance. [0016; 0002]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berta et al. (US 2013/0196055) in view of Darling et al. (US 2014/0147770) as applied to claim 1 above, in further view of Jiang et al. (US 2013/0130133)

With respect to claim 9, Berta et al. discloses wherein the concentration of the catalyst is between about 0.1% to about 3% based on weight percent of dry ion exchange material. [0030]

Berta et al. does not specifically disclose wherein the electronic insulation layer comprises an amount of about 0.5 wt% to 5 wt% of the catalyst particles based on the total weight of the electronic insulation layer.  

Jiang et al. discloses a fuel cell membrane (electrolyte membrane) of a membrane-electrode assembly MEA [0003], comprising:  a non-reinforced layer 15 (ion exchange layer); and an reinforced layer 10 (electronic insulation layer) provided on the ion exchange layer 15 [0021; Figure 2], wherein the electronic insulation layer 10 comprises: one or more nanofiber-supported catalysts (catalyst complexes) [Claim 1], and an ionomer (second ionomer) comprising a polymer matrix having the catalyst complex dispersed therein.  [0007; 0010-0025]
wherein the electronic insulation layer 10 comprises an amount of about 1 wt% to about 50 wt% (overlaps 0.5 wt% to 5 wt% ) of the catalyst particles based on the total weight of the electronic insulation layer 10.  [0008; 0010; 0012; 0022; Claim 6; claim 8]


Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the electronic insulation layer of Berta et al. to include an amount of about 0.5 wt% to 5 wt% of the catalyst particles based on the total weight of the electronic insulation layer, as disclosed in Jiang et al. in order to improve durability [0001]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRAN Akhtar/Examiner, Art Unit 1723